Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of applicant’s remarks/arguments filed on 4/18/2021. No claim has been amended. 
Applicant’s arguments filed on 4/18/2021, with respect to the rejection of claims 1, 11 have been fully considered and are persuasive, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto et al. US 2003/0184699 and Deng US 2018/0197900. This Action is made Non Final.
Currently claims 1-3, 5-13 and 15-20 are pending.
Specification
Rejection to the specification has been withdrawn due to the amendment to the specification on 4/18/21 to correct an error. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2003/0184699.
Claim 1: Matsumoto et al. disclose a liquid crystal display (LCD) panel, comprising: 
(Fig. 1B) a substrate 22 [0052]; 
(Fig. 1A, 3B) a source/drain electrode layer 35/34 [0052] disposed on a side of the substrate 22, 
(Fig. 10) [0081] the source/drain electrode layer is patterned to form a data line 24 (224/124) (data line 24 is a laminated structure consisting of an opaque film 124 and a transparent film 224) [0052] – Note: Matsumoto et al. disclose in [0081] “forming the transparent film 234 of the drain electrode 34 and the transparent film 235 of the source electrode 35 at the same level/layer as the transparent film 224 of the data line 24”.
(Fig. 3B) a pixel electrode layer 227 [0060] disposed on a side (upper side) of the source/drain electrode layer 35 away from the substrate 22, 
wherein the pixel electrode layer 227 is patterned to form a pixel electrode 227; and 
(Fig. 1B) a common line layer 226 (common electrode interconnect line) [0055], wherein the common line layer 226 is patterned to form a plurality of common lines 226 (plurality of vertical common lines 226, Fig. 4A), and 
(Fig. 1B) a projection of the common layer 226 (left/right sides) on the substrate 22 overlaps with a projection of the data line 24 (224/124) on the substrate, 
(Fig. 10) the LCD panel further comprises a first metal layer 36 [0052], the first metal layer 36 is disposed between the substrate 22 and the source/drain electrode layer 34/35, the first metal layer 36 is patterned to form a gate 36 (gate electrode)
(Fig. 4A) a connecting line 226 (horizontal common lines 226, and a thin middle common lines 226), and the connecting line is connected to the common lines 226 (left/right vertical common lines 226) 
Regarding the claimed limitation “the first metal layer is patterned to form a gate and a connecting line…”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Matsumoto as in claim 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2003/0184699 in view of Deng US 2018/0197900.
Claim 11: Matsumoto et al. disclose a liquid crystal display (LCD) panel, comprising an LCD panel and a backlight module, wherein the LCD panel comprises: 
(Fig. 1B) a substrate 22 [0052]; 
(Fig. 1A, 3B) a source/drain electrode layer 35/34 [0052] disposed on a side of the substrate 22, 
(Fig. 10) [0081] the source/drain electrode layer is patterned to form a data line 24 (224/124) (data line 24 is a laminated structure consisting of an opaque film 124 and a transparent film 224) [0052] – Note: Matsumoto et al. disclose in [0081] “forming the transparent film 234 of the drain electrode 34 and the transparent film 235 of the source electrode 35 at the same level/layer as the transparent film 224 of the data line 24”.
(Fig. 3B) a pixel electrode layer 227 [0060] disposed on a side (upper side) of the source/drain electrode layer 35 away from the substrate 22, 
wherein the pixel electrode layer 227 is patterned to form a pixel electrode 227; and 
(Fig. 1B) a common line layer 226 (common electrode interconnect line) [0055], wherein the common line layer 226 is patterned to form a plurality of common lines 226 (plurality of vertical/horizontal common lines 226, Fig. 4A), and (Fig. 1B) a projection of the common layer 226 (left/right sides) on the substrate 22 overlaps with a projection of the data line 24 (224/124) on the substrate, 
(Fig. 10) the LCD panel further comprises a first metal layer 36 [0052], the first metal layer 36 is disposed between the substrate 22 and the source/drain electrode layer 34/35, the first metal layer 36 is patterned to form a gate 36 (gate electrode)
(Fig. 4A) a connecting line 226 (horizontal common lines 226 and a thin middle common lines 226), and the connecting line is connected to the common lines 226 (vertical common lines 226) 
Regarding the claimed limitation “the first metal layer is patterned to form a gate and a connecting line…”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and it appears that the invention would perform equally well with Matsumoto as in claim 1.
Except
a backlight module
However Deng teaches 
a backlight module [0003]
It would have been obvious to one of ordinary skill in the art to modify Matsumoto's invention with Deng’s structure in order to provide improved aperture ratio to the display device, as taught by Deng [Abstract].
Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2003/0184699, Deng US 2018/0197900 as applied to claims 1, 11 above, and further in view of Ye PCT/CN2018/105639 (US 2020/0033680).
Claims 2, 3, 12, 13: Matsumoto et al. disclose as above
Ye teaches
Claims 2, 12: (Fig. 2) the LCD panel comprises at least two pixel units (first row pixel/second row pixel), each of the at least two pixel units comprises a main pixel and a sub-pixel (first row pixel/second row pixel), and the common lines 12 (light-shading electrode line 12 are connected to a common electric signal) [0022] is disposed on an area corresponding to the main pixel (upper pixel) – Note: the claim fails to differentiate a “main pixel” and a “sub-pixel”, such as for different functions or for any particular purpose.
Claims 3, 13: (Fig. 2) the common lines 12 (light-shading electrode line 12 is connected to a common electric signal) [0022] are also disposed on an area corresponding to the sub-pixel (lower pixel)
It would have been obvious to one of ordinary skill in the art to modify Matsumoto's invention with Ye’s structure in order to provide improved contrast to the display device, as taught by Ye [Abstract]

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2003/0184699, Deng US 2018/0197900 as applied to claims 1, 11 above, and further in view of Yan et al. US 2017/0212375.
Claims 6-8, 16-18: Matsumoto et al. disclose as above

Claims 6, 16: (Fig. 7) the common line layer 127 [0037] is disposed on the side (above) of the source/drain electrode layer 126 away from the substrate 121.
Claims 7, 17: (Fig. 7) the common lines 127 are disposed on the pixel electrode layer 129, and are insulated (by passivation layer 128) [0035] from the pixel electrode 129.
Claims 8, 18: (Fig. 7) the common lines 127 are disposed on the first metal layer M1, and are insulated from the gate (by layers 125/126)
It would have been obvious to one of ordinary skill in the art to modify Hosokawa's invention with Yan’s structure in order to provide improved power consumption to the display device, as taught by Yan [0002].

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2003/0184699, Deng US 2018/0197900 as applied to claims 1, 11 above, and further in view of Yan et al. US 2017/0212375 and Hosokawa et al. US 2019/0278144.
Claims 9, 19: Matsumoto et al. disclose as above
Hosokawa et al. teach
(Fig. 5) the common lines CE1/CE2 comprises a first common line CE2 and a second common line CE1, the second common line CE1 is disposed on the pixel electrode layer PE2
Yan et al. teach
(Fig. 7) a first metal layer M1 [0037], the common line 127 comprises a first common line (127), the first common line 127 is disposed on the first metal layer M1,
.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2003/0184699, Deng US 2018/0197900 as applied to claims 1, 11 above, and further in view of Hosokawa et al. US 2019/0278144.
Claims 10, 20: Matsumoto et al. disclose as above
Hosokawa et al. teach
(Fig. 5) a second metal layer CE1/ML21; the common lines CE2/CE1 comprise a first common line CE2 and a second common line CE1 (common electrode) [0038], the second common line CE1/ML21 is disposed on the pixel electrode layer PE2.
It would have been obvious to one of ordinary skill in the art to modify Matsumoto's invention with Hosokawa’s structure in order to provide suppression to display quality, as taught by Hosokawa [0071].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871